Citation Nr: 0905443	
Decision Date: 02/13/09    Archive Date: 02/19/09

DOCKET NO.  05-27 378	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an increased rating in excess of 10 percent 
for a left knee strain.


ATTORNEY FOR THE BOARD

Dylan R. Kytola, Law Clerk


INTRODUCTION

The Veteran had active duty military service from June 1981 
to March 1986.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from an April 2004 rating 
determination by the Regional Office (RO) of the Department 
of Veterans Affairs (VA) in Cleveland, Ohio.  


The Board notes that the Veteran's claim was remanded in 
March 2006 for further development.  In accordance with 
Stegall v. West, 11 Vet. App. 268 (1998), the Board finds 
that all directives contained in the remand have been 
adequately addressed by the Agency of Original Jurisdiction 
(AOJ).


FINDING OF FACT

Throughout this appeal, a left knee strain is manifested by 
subjective complaints of pain and locking and objective 
evidence of fissured cartilage, effusion, crepitation and 
flexion limited by pain and swelling to no less than 95 
degrees; ankylosis is not shown throughout this appeal and 
there is no competent medical evidence of instability or 
subluxation.


CONCLUSION OF LAW

The criteria for a rating of 20 percent, but no higher, for a 
left knee strain have been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.71a, Diagnostic Code 5258 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. VA's Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must (1) notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, (2) which information and evidence VA will obtain, 
(3) and which information and evidence the claimant is 
expected to provide.  38 U.S.C.A. § 5103(a) (West 2002); 38 
C.F.R. § 3.159 (2008).  

As an initial matter, the Board notes that in Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the 
United States Court of Appeals for Veterans Claims (Court) 
held that VA must request that the claimant provide any 
evidence in his or her possession that pertains to the claim 
based upon 38 C.F.R. § 3.159(b).  The requirement of 
requesting that the claimant provide any evidence in his or 
her possession that pertains to the claim was eliminated by 
the Secretary during the course of this appeal.  See 73 Fed. 
Reg. 23,353 (final rule revising 38 C.F.R. § 3.159(b) to 
rescind fourth element notice as required under Pelegrini II, 
effective May 30, 2008).  Thus, any error related to this 
element is harmless.  However, although this notice is no 
longer required, the Board observes that the Veteran was 
aware that it was ultimately her responsibility to give VA 
any evidence pertaining to the claim decided herein.  A 
December 2006 letter expressly told her to provide any 
relevant evidence not in the possession of a Federal 
department or agency.  See Pelegrini II, 18 Vet. App. at 
120.  

After careful review of the claims folder, the Board finds 
that a January 2004 letter partially satisfied the duty to 
notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  In this regard, the January 2004 letter advised the 
Veteran what information and evidence was needed to 
substantiate her claim.  This letter also requested that she 
provide enough information for the RO to request records from 
any sources of information and evidence identified by the 
Veteran.  Finally the January 2004 letter advised her what 
information and evidence would be obtained by VA, namely, 
records such as medical records and records from other 
Federal agencies.  

The Board observes that the January 2004 letter was sent to 
the Veteran prior to the April 2004 rating decision.  The 
VCAA notice with respect to the elements addressed in this 
letter was therefore timely.  See Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

A letter sent to the Veteran in December 2006 explained how 
VA establishes a disability rating and effective date in 
accordance with Dingess v. Nicholson, 19 Vet. App. 473, 484 
(2006).  Although this letter was sent after the initial 
adjudication of the Veteran's claim, the Board finds this 
error nonprejudicial to her.  See Mayfield v. Nicholson, 19 
Vet. App. 103 (2005).  In this regard, the notice provided in 
the December 2006 letter fully complied with the requirements 
of 38 U.S.C. § 5103(a), 38 C.F.R. § 3.159(b), and Dingess, 
supra, and after the notice was provided the case was 
readjudicated and a November 2008 supplemental statement of 
the case was provided to the Veteran.  See Pelegrini II, 
supra; Mayfield v. Nicholson, 20 Vet. App. 537 (2006) (a 
(supplemental) statement of the case that complies with all 
applicable due process and notification requirements 
constitutes a readjudication decision).

During the pendency of this appeal, the Court issued a 
decision in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), 
which held that, for an increased compensation claim, section 
5103(a) requires, at a minimum, that the Secretary notify the 
Veteran that she must provide, or ask the Secretary to 
obtain, medical or lay evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on her employment and daily life.  Further, if 
the diagnostic code under which the Veteran is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by her demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect of that worsening on her employment 
and daily life (such as a specific measurement or test 
result), the Secretary must provide at least general notice 
of that requirement to the Veteran.  Additionally, the 
Veteran must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic codes, which typically 
provide for a range in severity of a particular disability 
from noncompensable to as much as 100 percent (depending on 
the disability involved), based on the nature of the symptoms 
of the condition for which disability compensation is being 
sought, their severity and duration, and their impact upon 
employment and daily life.  As with proper notice for an 
initial disability rating and consistent with the statutory 
and regulatory history, the notice must also provide examples 
of the types of medical and lay evidence that the claimant 
may submit (or ask the Secretary to obtain) that are relevant 
to establishing entitlement to increased compensation-e.g., 
competent lay statements describing symptoms, medical and 
hospitalization records, medical statements, employer 
statements, job application rejections, and any other 
evidence showing an increase in the disability or exceptional 
circumstances relating to the disability. 

In this case, the Veteran was provided most of the pertinent 
information in the December 2006 VCAA notice and a similar 
notice sent in August 2008.  First, the Veteran was informed 
of the necessity of providing on her own or by VA, medical or 
lay evidence demonstrating a worsening or increase in 
severity of the disability.  The Veteran was also informed 
that should an increase in disability be found, a disability 
rating will be determined by applying relevant diagnostic 
code(s).  Finally, she was provided with examples of 
pertinent medical and lay evidence that the claimant may 
submit (or ask the Secretary to obtain) relevant to 
establishing entitlement to increased compensation.

In contrast, the Veteran was not provided notice that she 
should provide evidence regarding the worsening effect and 
its impact on her employment and daily life.  Additionally, 
neither VCAA notice letter informed her of relevant 
diagnostic codes that may require a specific measurement or 
test result.

In Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit stated 
that all VCAA notice errors are presumed prejudicial and 
require reversal unless the VA can show that the error did 
not affect the essential fairness of the adjudication.  To do 
this, the VA must show that the purpose of the notice was not 
frustrated, such as by demonstrating that any defect was 
cured by actual knowledge on the part of the claimant, that a 
reasonable person could be expected to understand from the 
notice what was needed, that a benefit could not have been 
awarded as a matter of law, or perhaps where the claimant has 
stated that she has no further evidence to submit, or where 
the record reflects that VA has obtained all relevant 
evidence.  In order for the Court to be persuaded that no 
prejudice resulted from a notice error, the record must 
demonstrate that, despite the error, the adjudication was 
nevertheless essentially fair.  See also Dunlap v. Nicholson, 
21 Vet. App. 112, 118 (2007).  

In Vazquez-Flores, the Court has stated that "Nothing in law 
or common sense supports a conclusion that the Court should 
put on blinders and ignore [the 'extensive administrative 
appellate process'] or a conclusion that a notice error prior 
to the initial decision by the Secretary could not be 
rendered non-prejudicial when the full panoply of 
administrative appellate procedures established by Congress 
are provided to the claimant.  It is well settled that a 
remand is not warranted when no benefit would flow to the 
claimant."  See Vazquez-Flores, 22 Vet. App. at 46 n.2.  See 
also Bernard v. Brown, 4 Vet. App. 384, 394 (1993); Sabonis 
v. Brown, 6 Vet. App. 426, 430 (1994) (stating that remands 
which would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  

In this case, the Board finds that although notice with 
regard to the two elements described above was not given, 
current adjudication of the issue is essentially fair.  With 
respect to evidence relating to the effect of her disability 
on her employment and daily life, the Veteran explicitly 
stated at her July 2006 VA examination that she was able to 
do her normal job and normal daily activities.  Therefore, 
although the Veteran was not given proper notice with respect 
to this element, she has essentially fulfilled its purpose 
with regard to this claim.

With respect to notice that specific measurements or test 
results may be required to meet the criteria for an increased 
rating under a relevant diagnostic code, the Board has 
determined that the Veteran's disability is more 
appropriately rated under 38 C.F.R. § 4.71a, Diagnostic Code 
5258.  This diagnostic code requires evidence relating to 
specific factors including locking, pain, and effusion into 
the joint.  While these specific factors were not mentioned 
in a notice to the Veteran, the Board finds that the current 
record evidences each of these factors.  Therefore, she has 
not been prejudiced with regard to non-notice of these 
factors.  Furthermore, the Board notes that the Diagnostic 
Code contains only a 20 percent rating, to which the Veteran 
has been assigned, meaning further evidence would not lead to 
any additional benefit under this particular code.  
Accordingly, the Board finds that notice with respect this 
element was unnecessary.  

To the extent that other diagnostic codes may be applicable, 
the Board has found sufficient evidence, including specific 
measurements, to properly analyze the Veteran's claim.  
Therefore, even if notice regarding specific measurements and 
tests were required, the Board would find the error non-
prejudicial as sufficient evidence to analyze the claim under 
similar diagnostic codes is already associated with the 
claims file.  The content of these alternative diagnostic 
codes is discussed in the Analysis section below.

In sum, the Veteran was provided the information necessary 
such that any defective pre-decisional notice error was 
rendered non-prejudicial in terms of the essential fairness 
of the adjudication.  Thus, the Board finds that although 
there was VCAA deficiency, the presumption of prejudice has 
been rebutted as the record shows that this error was not 
prejudicial to the Veteran and the essential fairness of the 
adjudication process in this case was preserved.  The most 
recent notice letters in 2006 and 2008 were followed by 
readjudication of the claim in a supplemental statement of 
the case. As there is no indication that any failure on the 
part of VA to provide additional notice of assistance 
reasonably affects the outcome of this case, the Board finds 
that such failure is harmless.  See Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The Board also finds that VA has fulfilled its duty to assist 
the Veteran in making reasonable efforts to identify and 
obtain relevant records in support of her claim and providing 
a VA examination when necessary.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c) (2008).  In this regard, the Veteran's 
service treatment records are associated with the claims 
folder, as are all relevant VA treatment records.  Private 
treatment records from Dr. Tiffuor are also of record.  The 
Veteran was afforded multiple VA examinations with respect to 
the issue decided herein, and has not identified any 
additional relevant, outstanding records that need to be 
obtained before deciding her claim.  The Veteran provided 
notice to VA in January 2007 that she has no further evidence 
to submit.

Under the circumstances of this case, "the record has been 
fully developed," and "it is difficult to discern what 
additional guidance VA could have provided" to the Veteran 
regarding what was needed to substantiate her claim.  Conway 
v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  Therefore, the 
Board is satisfied that VA has complied with the duty to 
assist requirements of the VCAA and the implementing 
regulations and the record is ready for appellate review.

II. Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2008) and Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed 
the service treatment records and all other evidence of 
record pertaining to the history of the Veteran's service-
connected disability.  The Board has found nothing in the 
historical record that would lead to the conclusion that the 
current evidence of record is not adequate for rating 
purposes.  The Board is of the opinion that this case 
presents no evidentiary considerations, except as noted 
below, that would warrant an exposition of the remote 
clinical history and findings pertaining to the disability at 
issue.

Disability evaluations are determined by applying the 
criteria set forth in the VA Schedule for Rating Disabilities 
(Rating Schedule), found in 38 C.F.R. Part 4.  The Board 
attempts to determine the extent to which the Veteran's 
service-connected disability adversely affects her ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.10 
(2008).  Regulations require that where there is a question 
as to which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (2008).

The Board has considered whether staged ratings were 
appropriate in the present case.  See Hart v. Mansfield, 21 
Vet. App. 505 (2007); see also Fenderson v. West, 12 Vet. 
App. 119, 126 (1999).  However, the Board finds that there is 
no evidence that the Veteran's left knee disability increased 
in severity during a particular time period of the appeal; 
therefore, a staged rating is unnecessary.

The Board has also considered whether an increased evaluation 
would be in order under other relevant diagnostic codes.  The 
assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis, 
and demonstrated symptomatology.  See Pernorio v. Derwinski, 
2 Vet. App. 625, 629 (1992).  Thus, the Board may consider 
the propriety of assigning a higher, or separate, rating 
under another diagnostic code.  See Tedeschi v. Brown, 7 Vet. 
App. 411, 414 (1995).  In this case, as discussed below, the 
Board has determined that a different diagnostic code, 
resulting in a higher disability rating, is more appropriate 
in this case.  

In examining the evidence, the Board initially notes that the 
Veteran suffered a contusion on her left knee due to a car 
accident in May 2003.  The September 2008 VA examiner was 
asked to delineate any possible effects from the car accident 
and distinguish them from the Veteran's service-connected 
disability, however he could not do so without resorting to 
speculation.  Therefore, any lingering symptoms of the 
Veteran's car accident must be attributed to her service-
connected disability.  Mittleider v. West, 11 Vet. App. 181, 
182 (1998).

The Veteran's left knee strain is currently rated as 10 
percent disabling pursuant to 38 C.F.R. § 4.71a, Diagnostic 
Code 5299-5257 (2008).  Diagnostic Code 5299 represents an 
unlisted disability requiring rating by analogy to one of the 
disorders listed under 38 C.F.R. § 4.71a.  See 38 C.F.R. 
§§ 4.20, 4.27 (2008).  Pertinent regulations do not require 
that all cases show all the findings specified by the Rating 
Schedule, but that findings sufficiently characteristic to 
identify the disease and the resulting disability and above 
all, coordination of rating with impairment of function will 
be expected in all cases.  38 C.F.R. § 4.21 (2008).  In the 
present case, the Veteran's left knee strain disability has 
been rated as analogous to "other impairment of the knee:  
recurrent subluxation or lateral instability" under 
Diagnostic Code 5257.

Diagnostic Code 5257 provides for a 10 percent evaluation 
where there is slight recurrent subluxation or lateral 
instability.  A 20 percent evaluation is assigned where there 
is moderate recurrent subluxation or lateral instability, and 
a 30 percent evaluation where there is severe recurrent 
subluxation or lateral instability.  38 C.F.R. § 4.71a, 
Diagnostic Code 5257 (2008).


In assigning the initial rating in June 2001, the RO relied 
on the medical evidence of record and the Veteran's 
subjective complaints.  At the time of the decision, post-
service medical evidence primarily consisted of the March 
2001 VA examination.  There, the examiner noted some 
chondromalacia with crepitation and some roughness and 
soreness beneath the patella.  No effusion was noted and the 
knee was deemed to be stable to lateral, medial, and 
anteroposterior testing.  No MRI was conducted, while X-rays 
revealed no significant bone or joint abnormality.   Although 
there existed no evidence of subluxation or lateral 
instability in the Veteran's left knee, the RO determined 
that Diagnostic Code 5257 was nevertheless the most analogous 
to her disability.  

In December 2003, the Veteran filed a claim for an increased 
rating.  To supplement her claim, the Veteran submitted a 
number of new treatment records and was afforded additional 
VA examinations.  After evaluating the additional evidence, 
the Board finds that the Veteran's overall disability picture 
and symptomotology most closely resembles that contemplated 
by Diagnostic Code 5258.  This code provides for a 20 percent 
disability rating for semiulnar, dislocated cartilage with 
frequent episodes of locking, pain, and effusion into the 
joint.  38 C.F.R. § 4.71a, Diagnostic Code 5258 (2008).

In making its determination, the Board relies primarily on an 
MRI conducted as part of the Veteran's September 2008 VA 
examination.  The radiology report from that exam notes areas 
of cartilage fissuring and fibrillation in her left knee.  
The report also documents small joint effusion and a possible 
meniscal tear.  Finally, the September 2008 examiner measured 
the Veteran's left knee flexion to be 150 degrees, with pain 
over the final 20 degrees.  

In addition to the objective evidence, the Board notes the 
Veteran's relevant subjective complaints.  At the September 
2008 exam, she stated that her knee frequently "locks up," 
causing her to stumble.  She also noted intermittent pain, 
with flare-ups dependent on heightened activity.  These 
subjective complaints, along with the objective evidence 
provided by the MRI and physical examination, provide an 
adequate basis for an increased rating of 20 percent based on 
Diagnostic Code 5258.

The Board has considered whether other diagnostic codes are 
applicable in this case, including codes 5003 and 5256 
through 5263.  Upon review, the Board has determined that 
other relevant diagnostic codes do not properly capture the 
Veteran's disability picture or offer as high a rating as the 
code assigned by the Board.  

Originally, the RO rated the Veteran under Diagnostic Code 
5257, which applies to "other impairments of the knee."  
However, the Board finds that this code is not as relevant as 
Diagnostic Code 5258 because the Veteran has not presented 
competent medical evidence that she suffers from its primary 
rating criteria:  recurrent subluxation or lateral 
instability.  Rather, the March 2001 and July 2006 VA 
examiners noted that her knee was laterally stable.  The 
Board observes the Veteran's complaints that her knee often 
"gives way," but the objective medical evidence does not 
support her statement.  In this case, the Board finds more 
probative value in the objective clinical findings than the 
Veteran's subjective complaints.  See Smith v. Derwinski, 1 
Vet. App. 235, 237 (1991) (determining the credibility of 
evidence is a function of the Board).  

Next, the Board notes that the Veteran has been diagnosed 
with degenerative joint disease (arthritis) since before the 
original June 2001 rating decision.  While in some cases it 
is possible for a veteran to be rated under code 5003 for 
arthritis and other knee-related codes, the Board finds such 
a rating is not possible here because the Veteran is not 
currently service connected for arthritis, nor has service 
connection for arthritis been claimed.  VAOPGCPREC 23-97 
(July 1, 1997), published at 62 Fed. Reg. 63,604 (1997); 
VAOPGCPREC 9-98 (August 14, 1998), published at 63 Fed. Reg. 
56,704 (1998).  Without a claim or grant of service 
connection for the relevant disability, the Board finds that 
Diagnostic Code 5003 does not apply in this case.

The Board also finds Diagnostic Codes 5256, 5262, and 5263 
inapplicable because the Veteran has not presented a 
diagnosis or a sufficient number of symptoms of the 
represented disabilities, which include ankylosis, impairment 
of the tibia and fibula, and genu recurvatum. The Board finds 
Diagnostic Code 5259 inapplicable because although the 
Veteran has documented cartilage damage, the Board finds no 
evidence that cartilage has been removed.  

The Board has considered whether the Veteran is ratable under 
Diagnostic Codes 5260 and 5261 for limitation of flexion and 
extension.  Separate ratings for both of these Diagnostic 
Codes may be assigned to the same joint.  VAOPGCPREC 9-04 
(September 17, 2004).  In this case, the Veteran has 
demonstrated limited flexion on multiple occasions, including 
in March 2001, July 2006, and September 2008.  However, the 
most favorable measurement contained in the record, from July 
2006, evidences flexion to 95 degrees.  In order to be 
compensable, the Veteran must show flexion limited to 60 
degrees.  The Veteran has not presented evidence of any 
limitation of extension.  Thus, neither code provides a basis 
for a compensable rating.

Aside from the musculoskeletal codes discussed above, the 
Board has considered whether the Veteran is ratable under 
Diagnostic Codes 7801-7805 for scarring.  38 C.F.R. § 4.118 
(2008).  However, the Board finds no competent evidence in 
the record indicating she suffers from a left knee scar.

Finally, the Board has considered whether extraschedular 
consideration is warranted.  See 38 C.F.R. § 3.321(b).  
Extraschedular rating consideration is warranted when a 
"case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards."  38 C.F.R. § 3.321 (2008).  According to Thun v. 
Peake, 22 Vet. App. 111, 115 (2008), the determination of 
whether a veteran is entitled to an extraschedular rating 
under 38 C.F.R. § 3.321(b) requires the Board to compare the 
level of severity and symptomatology of the Veteran's 
disability with the established criteria found in the rating 
schedule for that disability.  If the criteria reasonably 
describe the Veteran's disability level and symptomatology, 
then the Veteran's disability picture is contemplated by the 
rating schedule and the inquiry ends.  In this case, the 
Board finds that the disability picture is adequately 
captured by the rating schedule.

In particular, the Board notes that the Veteran's work and 
daily activities are not impacted by her disability.  
Further, while treatment records show she has participated in 
regular physical therapy sessions, there are no apparent 
periods of recent hospitalization.  Finally, the Board has 
found that the subjective symptoms exhibited by the Veteran 
such as pain and locking have been adequately taken into 
account by diagnostic code assigned by the Board, making 
extraschedular rating based on subjective symptoms 
unnecessary.  See Spurgeon v. Brown, 10 Vet. App. 194, 196 
(1997) (stating that the impact of pain must be considered in 
making a rating determination); see also 38 C.F.R. §§ 4.40 
(stating that compensation for disabilities of the 
musculoskeletal system is primarily based on functional loss) 
and 4.45 (requiring the Board to consider irregular movement, 
pain, swelling, and other factors when adjudicating a 
musculoskeletal joint claim).

In sum, the Board finds that the Veteran's current disability 
most closely resembles a 20 percent rating under Diagnostic 
Code 5258.  As discussed above, her subjective complaints 
have been adequately addressed, and extraschedular rating is 
unwarranted since the Veteran's disability picture is not 
outside the scope of the assigned diagnostic code.  Since a 
preponderance of the evidence supports the Board's finding, 
the "benefit-of-the-doubt" rule does not apply.  38 
U.S.C.A. § 5107(b) (West 2002); Alemany v. Brown, 9 Vet. App. 
518, 519 (1996).  


ORDER

A 20 percent rating, and no higher, is granted for a left 
knee strain, subject to the laws and regulations governing 
payment of monetary benefits.



____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


